29 A.3d 1242 (2011)
In the Matter of Christopher B. MASELLI.
No. 2010-430 M.P.
Supreme Court of Rhode Island.
October 17, 2011.
David Curtin.
Christopher B. Maselli.

ORDER
On December 16, 2010, this Court entered an Order suspending the respondent, Christopher B. Maselli, from the practice of law in this State until further order of the court. This order was based on the respondent's voluntary consent to suspension after he entered a plea of guilty to eight counts of bank fraud in a criminal information filed in the United States District Court for the District of Rhode Island. On February 10, 2011, the respondent was sentenced to a term of incarceration of twenty-seven months, and is serving that sentence presently.
On September 8, 2011, pursuant to Article III, Rule 13 of the Supreme Court Rules of Disciplinary Procedure, the respondent executed an affidavit consenting to disbarment and forwarded it to this Court's disciplinary board. His affidavit sets forth that he freely and voluntarily consents to disbarment, and that he is fully aware of the implications of submitting his consent. On September 19, 2011, Disciplinary Counsel filed the respondent's affidavit with the Court.
Upon review of the respondent's affidavit, we deem that an order disbarring the respondent is appropriate. Accordingly, pursuant to Rule 13, it is hereby ordered, adjudged and decreed, that the respondent be and he is hereby disbarred on consent from engaging in the practice of law. The *1243 effective date of this order of disbarment is retroactive to December 16, 2010, the date the respondent was suspended.